738 F.2d 1126
Carzell MOORE, Petitioner-Appellant,v.Walter D. ZANT, Warden, Georgia Diagnostic andClassification Center, Respondent-Appellee.
No. 82-8683.
United States Court of Appeals,Eleventh Circuit.
July 23, 1984.

Robert E. Morin, Stephen B. Bright, Atlanta, Ga., for petitioner-appellant.
Susan Boleyn, William B. Hill, Jr., Asst. Attys. Gen., Atlanta, Ga., for respondent-appellee.
Case below:  722 F.2d 640.
Appeal from the United States District Court for the Middle District of Georgia.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
The court en banc holds this case in abeyance for a period of 60 days in order that petitioner may present to the courts of the State of Georgia claims he may have arising out of Stynchcombe v. Floyd, 252 Ga. 113, 311 S.E.2d 828 (1984).